IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 11, 2008
                                     No. 08-60408
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

MICHAEL R LADNER

                                                  Plaintiff - Appellant
v.

HANCOCK COUNTY SCHOOL DISTRICT

                                                  Defendant - Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 1:07-CV-901


Before REAVLEY, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
       Michael Ladner, a teacher and basketball coach, sued Hancock County
School District after it decided not to renew his employment contract. Ladner
claimed, among other things, that he did not receive proper notice of the School
District’s decision. The School District was granted summary judgment and
Ladner has appealed. Having carefully reviewed the record, we AFFIRM for the
reasons stated in the district court’s opinion.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.